Case 6:19-cv-00059-RWS Document 155-1 Filed 12/04/20 Page 1 of 1 PageID #: 2031



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

                                                   §
 LONE STAR TECHNOLOGICAL                           §
 INNOVATIONS, LLC,                                 §
                                                   §    Civil Action No. 6:19-CV-00059-RWS
                                   Plaintiff,      §
                                                   §    LEAD CASE
        v.                                         §
                                                   §
 ASUSTEK COMPUTER INC.,                            §
                                                   §
                                 Defendant.        §    JURY TRIAL DEMANDED
                                                   §
                                                   §
                                                   §
                                                   §

                                                ORDER

       After considering Plaintiff Lone Star Technological Innovations, LLC’s Unopposed Motion

to respond to Defendant Barco N.V.’s Motion to Exclude (Docket No. 151), the Court finds that the

Motion should be GRANTED.

       It is therefore ORDERED that Lone Star Technological Innovations, LLC shall have until

December 9, 2020 to respond to Barco N.V.’s Motion to Exclude and Defendant Barco N.V. shall

have until December 16, 2020 to reply thereto.
